TDCJ Offender Details                                                              'C0 ('b\ ~-0 \    Page 1 of 2


    'J;E;2(AS O,E_P~f\liMENT Ofi' QRIMJNAL JUSTICE                m    TDCJ Home       B      New Offender Search



                                             '·

 Offender Information Details


 SID Number:                                      02088802

 TDCJ Number:                                     01913303

 Name:                                            JARAMILLO,JOSE PERFECTO

 Race:                                            H

 Gender:                                          M
 DOB:                                             1954-03-01

 Maximum Sentence Date:                           2026-11-22

 Current Facility:                                DUNCAN

 Projected Release Date:                          2026-11-22

 Parole Eligibility .Date:                        2020-05-23

 Offender Visitation Eligible:                    YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and                      •
 friends are encouraged to call the unit priorto traveling for a visit.


 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                    Offender is not scheduled for release at this time.

 Scheduled Release Type:                    Will be determined when release date is scheduled.

 Scheduled Release Location:                Will be determined when release date is scheduled.



 1,· .Parole   Review h1formation .·

 Offense History:
    Offense                            Sentence                   Case      Sentence (YY-
                       Offense                          County
     Date                                Date                      No.        MM-DD)
                    POSS W/1 TO DEL                                 90-
   1990-06-22                          1991-02-12       LUBBOCK                    25-00-00
                      CONT SUBS                                   411,744




http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=02088802                     4/30/2015